DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  
Claim 1, line 20 and claim 12, line 20 recite the limitation “the stud portions are press-fit into the through-holes”. This is a repeat limitation of claim 1, lines 13-14 and claim 12, lines 13-14, respectively.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 12, lines 17-18 recite “both ends of the support bar include arm portions extending in the longitudinal direction, the arm portions include the mounting portions”. However, it appears from inspection of the figures and the specification that the arm portion 17b disclosed is part of the stabilizer 17, not the support bar 12. The arm portion 17b of the stabilizer 17 includes the mounting portions 17c, whereas the support bar 12 does not have an arm portion or a mounting portion. For examination purposes, lines 17-18 of claims 1 and 12 will be interpreted to read “both ends of the stabilizer include arm portions extending in a longitudinal direction”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kincaid et al. (US 6,076,840 A), hereinafter Kincaid ‘840, in view of Kincaid et al. (US 2002/0074761 A1), hereinafter Kincaid ‘761, and further in view of KR 20070030993 A, hereinafter KR ‘993.
Regarding claim 1, Kincaid ‘840, as best understood (see rejection under 35 USC 112 above) discloses (Fig. 1-4) a stabilizer manufacturing method comprising joining a stabilizer link 32 for coupling a suspension device 10 to a stabilizer 30, which are provided in a vehicle (Abstract), to the stabilizer 30, hereby manufacturing the stabilizer 30 to which the stabilizer link 32 is joined, wherein
the stabilizer link 32 includes: a support bar 40; and ball joints 38, 38’ (Fig. 2) that are provided on both ends of the support bar 40,
each of the ball joints 38, 38’ includes: a ball stud 52, 52’ including a ball portion 56, 56’ and a stud portion 54, 54’, 72; and a housing 50, 50’ (Fig. 3) that turnably supports the ball portion 56, 56’ of the ball stud 52, 52’ (Fig. 2; Col. 3, lines 36-37 shows that ball stud permits rotation),
the stabilizer 30 is formed of a rod-shaped member (Fig. 1) made of metal (Col. 1, lines 53-58 discuss metal forming of stabilizer bar 30, which shows that the stabilizer bar 30 is made of metal),
mounting portions 36 to which the stabilizer links 32 are joined (Col. 3, lines 37- 40) are respectively provided at both ends of the stabilizer 30 (Fig. 1),
through holes 68 (Fig. 2) through which the stud portions 54, 54’, 72 of the ball studs 52 are to be inserted (Fig. 2) are respectively provided in the mounting portions 36 (Col. 4, lines 14-42), 
the stabilizer link 32 is joined to the stabilizer 30 by press-fitting the stud portion 54, 54’, 72 of the ball stud 52 into the through-hole 68 of the mounting portion 36 (Col. 4, lines 16-22; via locking sleeve 72), 
an outer diameter dimension of the stud portion 54, 54’, 72 is formed the same as or slightly smaller than an inner diameter dimension of the through-hole 68 (Fig. 3 & 4 show that the stud portion 54, 54’, 72 has a smaller diameter than the through-hole 68, as stud portion 54, 54’, 72 is press-fit into through-hole 68, which requires stud portion 54, 54, 72 to be at least the same diameter or slightly smaller than the through-hole 68 in order to fit inside. The description of an article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977)), and
both ends of the stabilizer 30 include arm portions 36 extending in a longitudinal direction (Fig. 1-4), the arm portions 36 include the mounting portions 36, and the stud portions 54, 54’, 72 are press-fit into the through holes 68 (Fig. 3; Col. 4, lines 16-22).
Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the outer diameter dimension of the stud portion be the same or slightly smaller than an inner diameter dimension of the through-hole because it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, a device with the relative dimensions shown in Fig. 1-4 of Kincaid ‘840 would not perform substantially differently than a device with the claimed relative dimensions.
Kincaid ‘840 does not disclose that the through holes are oriented to a direction orthogonal to the longitudinal direction of the arm portions, or that the stud portions are devoid of threads.
Kincaid ‘761 teaches (Fig. 2) coupling a support bar 40 to a stabilizer 30 with arm portions 34 via through holes that are oriented to a direction orthogonal to the longitudinal direction of the arm portions 34 (Fig. 2; arm portion 34 of stabilizer 30 extends in vertical direction, and the through hole at the bottom of arm portion 34 extends in the horizontal direction, which is orthogonal to the vertical direction). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Kincaid ‘840 to have the through holes oriented to a direction orthogonal to the longitudinal direction of the arm portions as disclosed by Kincaid ‘761 because orientating the through hole in this way provides improved toughness and fatigue strength (Para. [0005] of Kincaid ‘761).
KR ‘993 teaches (Fig. 1) a stabilizer connection mechanism that press-fits a stud portion 2a that is devoid of threads into a through-hole (Lines 53 – 56 of Translation).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Kincaid ‘840 and Kincaid ‘761 to have the stud portion devoid of threads as disclosed by KR ‘993 because press-fitting the stud portion does not require threads, and press-fitting reduces the component count and cost of the assembly (Lines 75-77 of KR ‘993 Translation).
Additionally, Kincaid’ 840 would disclose that the stud portion 54, 54’, 72 is devoid of threads if member 72, which has no external threads, was permanently coupled to member 54, 54’, as this would eliminate the threads that mate member 54, 54’ and member 72.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form members 54, 54’ and 72 out of one single part that is devoid of threads, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
	

Regarding claim 11, Kincaid ‘840, modified as above, discloses all aspects of the current invention except that the mounting portions are members that are separately provided from the stabilizer, and are respectively joined to the both ends of the stabilizer.
KR ‘993 teaches joining a stabilizer link 3 to a stabilizer 1 via a mounting portion 2 (Fig. 1-2) that is a member 2 separately provided from the stabilizer (Fig. 2), and is respectively joined to both ends of the stabilizer 1 (Fig. 1; Line 25 of Translation).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Kincaid ‘840 by using a separately provided mounting portion member as disclosed by KR ’993 because mounting in this manner increases the rolling-restraining effect of the stabilizer bar (Lines 77-78 of Translation).

Regarding claim 12, Kincaid ‘840, as best understood (see rejection under 35 USC 112 above) discloses (Fig. 1-4) a joint structure for a stabilizer link 32 for joining a stabilizer link 32 for coupling a suspension device 10 to a stabilizer 30, which are provided in a vehicle (Abstract), to the stabilizer 30, wherein
the stabilizer link 32 includes: a support bar 40; and ball joints 38, 38’ (Fig. 2) that are provided on both ends of the support bar 40,
each of the ball joints 38, 38’ includes: a ball stud 52, 52’ including a ball portion 56, 56’ and a stud portion 54, 54’, 72; and a housing 50, 50’ (Fig. 3) that turnably supports the ball portion 56, 56’ of the ball stud 52, 52’ (Fig. 2; Col. 3, lines 36-37 shows that ball stud permits rotation),
the stabilizer 30 is formed of a rod-shaped member (Fig. 1) made of metal (Col. 1, lines 53-58 discuss metal forming of stabilizer bar 30, which shows that the stabilizer bar 30 is made of metal),
mounting portions 36 to which the stabilizer links 32 are joined (Col. 3, lines 37- 40) are respectively provided at both ends of the stabilizer 30 (Fig. 1),
through holes 68 (Fig. 2) through which the stud portions 54, 54’, 72 of the ball studs 52 are to be inserted (Fig. 2) are respectively provided in the mounting portions 36 (Col. 4, lines 14-42), 
the stud portion 54 of the ball stud 52 is joined to the mounting portion 36 by being press-fitted into the through-hole 68 of the mounting portion 36 (Col. 4, lines 16- 22; via locking sleeve 72),
an outer diameter dimension of the stud portion 54, 54’, 72 is formed the same as or slightly smaller than an inner diameter dimension of the through-hole 68 (Fig. 3 & 4 show that the stud portion 54, 54’, 72 has a smaller diameter than the through-hole 68, as stud portion 54, 54’, 72 is press-fit into through-hole 68, which requires stud portion 54, 54, 72 to be at least the same diameter or slightly smaller than the through-hole 68 in order to fit inside. The description of an article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977)), and
both ends of the stabilizer 30 include arm portions 36 extending in a longitudinal direction (Fig. 1-4), the arm portions 36 include the mounting portions 36, and the stud portions 54, 54’, 72 are press-fit into the through holes 68 (Fig. 3; Col. 4, lines 16-22).
Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the outer diameter dimension of the stud portion be the same or slightly smaller than an inner diameter dimension of the through-hole because it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, a device with the relative dimensions shown in Fig. 1-4 of Kincaid ‘840 would not perform substantially differently than a device with the claimed relative dimensions.
Kincaid ‘840 does not disclose that the through holes are oriented to a direction orthogonal to the longitudinal direction of the arm portions, or that the stud portions are devoid of threads.
Kincaid ‘761 teaches (Fig. 2) coupling a support bar 40 to a stabilizer 30 with arm portions 34 via through holes that are oriented to a direction orthogonal to the longitudinal direction of the arm portions 34 (Fig. 2; arm portion 34 of stabilizer 30 extends in vertical direction, and the through hole at the bottom of arm portion 34 extends in the horizontal direction, which is orthogonal to the vertical direction). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Kincaid ‘840 to have the through holes oriented to a direction orthogonal to the longitudinal direction of the arm portions as disclosed by Kincaid ‘761 because orientating the through hole in this way provides improved toughness and fatigue strength (Para. [0005] of Kincaid ‘761).
KR ‘993 teaches (Fig. 1) a stabilizer connection mechanism that press-fits a stud portion 2a that is devoid of threads into a through-hole (Lines 53 – 56 of Translation).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Kincaid ‘840 and Kincaid ‘761 to have the stud portion devoid of threads as disclosed by KR ‘993 because press-fitting the stud portion does not require threads, and press-fitting reduces the component count and cost of the assembly (Lines 75-77 of KR ‘993 Translation).
Additionally, Kincaid’ 840 would disclose that the stud portion 54, 54’, 72 is devoid of threads if member 72, which has no external threads, was permanently coupled to member 54, 54’, as this would eliminate the threads that mate member 54, 54’ and member 72.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form members 54, 54’ and 72 out of one single part that is devoid of threads, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kincaid ‘840 in view of Kincaid ‘761 and KR ‘993, and further in view of Hayashi et al. (JP 2002227828 A), hereinafter Hayashi.
Regarding claim 2, Kincaid ‘761, modified as above, further discloses that the stabilizer link 40 is joined to the stabilizer 30 by press-fitting the stud portion of the ball stud into the through-hole of the mounting portion (see teaching by KR ‘993, above). Kincaid ’761, modified as above, does not disclose staking a penetration-side end portion of the stud portion in a state where the stud portion is caused to penetrate through the through-hole.
Hayashi teaches (Fig. 2-3) staking (Fig. 2-3; Lines 28-32 of Translation; staking by punch 38 causes chamfered edge 21a) a penetration-side end portion (Fig. 2; top portion) of the stud portion 17 of a ball joint in a state where the stud portion 17 is caused to penetrate through the through-hole 21 (Fig. 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by staking a penetration-side end portion of the stud portion as disclosed by Hayashi because the staked portion (chamfered edge) enhances the coupling force between the ball stud and the through-hole (Lines 135-139 of Translation).

Response to Arguments
Applicant’s arguments filed 03/29/2022, with respect to the objection to claim 12 have been fully considered and are persuasive.  The objection to claim 12 has been withdrawn. 
Applicant’s arguments filed 03/29/2022, with respect to the rejection of claims 1 and 12 under 35 USC 102 have been fully considered and are persuasive.  The rejection of claims 1 and 12 under 35 USC 102 has been withdrawn. 
Applicant's arguments filed 03/29/2022 regarding the rejection of claims 1-2 and 11-12 under 35 USC 103 have been fully considered but they are not persuasive. Applicants arguments regarding each claim rejection point to the amended claim language which states “the through holes are oriented to a direction orthogonal to the longitudinal direction of the arm portions, and the stud portions are devoid of threads, and the stud portions are press-fit into the through holes”. Applicant argues that no single or combination of the previously used references Kincaid ‘840, Kincaid ‘761, KR ‘993 and Hayashi teaches the above limitations. Specifically, Applicant argues on page 11 that Kincaid ‘840 and Kincaid ‘761 contain threads on the stud portion, and KR ‘993 and Hayashi are not concerned with and fail to address the features above that were added to independent claims 1 and 12. However, as described above in the rejections of claims 1 and 12, Kincaid ‘840 teaches that “the stud portions are press-fit into the through holes”, Kincaid ‘761 teaches that “the through holes are oriented in a direction orthogonal to the longitudinal direction of the arm portions”, and KR ‘993 teaches that the stud portions are devoid of threads (see rejection above for references). It is clear that a combination of KR ‘840, KR ‘761 and KR ‘993 teach the newly added limitations, and therefore the arguments regarding the rejection of claims 1-2 and 11-12 under 35 USC 103 are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870. The examiner can normally be reached Monday - Thursday 7:30 a.m. - 5 p.m. and Friday 8 a.m. - 12 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3614

/SCOTT F. UNDERWOOD/Examiner, Art Unit 3614                                                                                                                                                                                                        

/JAMES A ENGLISH/Primary Examiner, Art Unit 3614